Citation Nr: 1801588	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO. 14-07 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1971 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the Veteran's May 2012 Notice of Disagreement, he indicated that he also suffered from "severe acid reflux."  It is unclear from this statement whether the Veteran also seeks to file a claim for service connection for acid reflux, to include as secondary to OSA.  Accordingly, this issue of entitlement to service connection for acid reflux, to include as secondary to OSA, is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Private treatment records reflect that the Veteran has a current diagnosis of OSA. See April 2011 A.C.S. treatment letter; see also April 2011 Letter from Dr. J.R.; January 2011 C.M.C. sleep study report.

The Veteran reports that he snored heavily during his service, but was not prescribed, suggested, or recommended treatment. See May 2012 Notice of Disagreement; March 2014 VA Form 9. He concedes that his service treatment records do not reflect a diagnosis of OSA and indicates that if he had learned about the severity and consequences of his condition in service, he would have sought treatment. A June 2011 statement received from T.S., who served with the Veteran, also reports that he snored heavily while in service.

The Board finds that the record includes sufficient indication of a link between the Veteran's OSA and his active military service. Specifically, the Veteran's testimony constitutes competent evidence that he snored heavily while in service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Further, his testimony is corroborated by the statement received from T.S. Therefore, a VA examination regarding the nature and etiology of the Veteran's OSA is warranted. See McLendon, 20 Vet. App. at 83.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of this appeal, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following actions:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or pertinent private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination with an appropriate health professional to determine the nature and etiology of the Veteran's OSA. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's OSA is caused or aggravated by his active service. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the issue on appeal. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).






